                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DONALD J. KRAUSS et al.,                        :
               Plaintiffs,                      :           CIVIL ACTION
                                                :
               v.                               :
                                                :
IRIS USA, INC. et al.,                          :           No. 17-778
                    Defendants.                 :


                                           ORDER

       AND NOW, this 24th day of May, 2019, upon consideration of Defendant IRIS USA,

Inc.’s Motion in Limine to Preclude Certain Evidence Related to Plaintiff Donald J. Krauss’

Damages Claims (Doc. No. 105), IRIS’ Motion in Limine to Preclude Evidence of Claimed Loss

of Income from Harvesting Trees (Doc. No. 106), IRIS’ Motion in Limine to Preclude Certain

Economic Damage Evidence Asserted by Mr. Krauss and Fightback for Autism as Assignees (Doc.

No. 107), IRIS’ Motion in Limine to Preclude the Testimony and Opinions of Plaintiffs’ Liability

Expert (Doc. No. 108), IRIS’ Motion in Limine to Preclude Evidence Related to Mr. Krauss’ Claim

of Negligent Infliction of Emotional Distress (Doc. No. 109), and the plaintiffs’ Motion in Limine

to Preclude IRIS from Offering Evidence at Trial of Mr. Krauss’ 1995 Criminal Conviction (Doc.

No. 110), and the parties’ responses (Doc. Nos. 113, 114, 118, 119, 120, 121, and 128), and

following an oral argument, it is ORDERED that:

   1. IRIS’ Motion in Limine to Preclude Certain Evidence Related to Plaintiff Donald J. Krauss’

       Damages Claims (Doc. No. 105) is GRANTED IN PART AND DENIED IN PART as

       set forth in the accompanying memorandum;

   2. IRIS’ Motion in Limine to Preclude Evidence of Claimed Loss of Income from Harvesting

       Trees (Doc. No. 106) is GRANTED;

                                                1
3. IRIS’ Motion in Limine to Preclude Certain Economic Damage Evidence Asserted by Mr.

   Krauss and Fightback for Autism as Assignees (Doc. No. 107) is GRANTED IN PART

   AND DENIED IN PART as set forth in the accompanying memorandum;

4. IRIS’ Motion in Limine to Preclude the Testimony and Opinions of Plaintiffs’ Liability

   Expert (Doc. No. 108) is DENIED;

5. IRIS’ Motion in Limine to Preclude Evidence Related to Mr. Krauss’ Claim of Negligent

   Infliction of Emotional Distress (Doc. No. 109) is DEEMED MOOT; and

6. The plaintiffs’ Motion in Limine to Preclude IRIS from Offering Evidence at Trial of Mr.

   Krauss’ 1995 Criminal Conviction (Doc. No. 110) is GRANTED.



                                               BY THE COURT:


                                               S/Gene E.K. Pratter
                                               GENE E.K. PRATTER
                                               UNITED STATES DISTRICT JUDGE




                                           2
